No.     85-170

                ITJ THE SUPREME COURT OF THE STATE O F MONTANA

                                                    1985




RICHARD BURGESS,

               P l a i n t i f f and A p p e l l a n t ,

   -vs-

MICHAEL J . SILVERGLAT, M.D.,

               D e f e n d a n t and R e s p o n d e n t .




APPEAL FROM:      D i s t r i c t C o u r t of t h e F o u r t h J u d i c i a l D i s t r i c t ,
                  I n and f o r t h e C o u n t y of M i s s o u l a ,
                  T h e H o n o r a b l e J a m e s B. W h e e l i s , Judge p r e s i d i n g .



COUNSEL O F RECORD:


     For Appellant:

               Richard Burgess,             p r o se, D e e r L o d g e , Montana


     F o r Respondent:

               Garlington,          L o h n & R o b i n s o n , M i s s o u l a , Montana




                                             S u b m i t t e d on B r i e f s :   May 3 0 ,   1985

                                                                  Decided:        July 30, 1985




                                             Clerk
Mr. Justice Frank B. Morrison, Jr., delivered the Opinion of
the Court.
      Richard Burgess filed this action on December 18, 1984,
seeking   damages    for    libel,    slander     and   mental    anguish.
Dr. Silverglat filed a motion to dismiss on January 18, 1985.
The District Court of the Fourth Judicial District, by order
dated February 5, 1985, dismissed the case and entered judg-
ment in favor of Dr. Silverglat.              Mr. Burgess appeals.       We

affirm.
      During March 1984, Richard Burgess was in the custody of
Mineral County on a        criminal charge.        Dr. Silverglat was
appointed by the court upon motion of Mr. Burgess' counsel to
conduct     an    examination    of     Mr.     Burgess      pursuant    to
5 46-14-202, MCA.       The purpose of the psychiatric examination
was to determine if Mr. Burgess' assaultive behavior was a
result of his intoxication and whether the intoxication was
voluntarily produced.
      Dr. Silverglat conducted the examination of Mr. Burgess
on March 7, 1984, and a psychiatric evaluation report was
submitted    to   the    court   in   April     1984.        According   to
Mr. Burgess, the report was sealed by order of court in July
1984, but was used by the Montana State Prison and the Board
of Pardons during a parole hearing on November 30, 1984, and
a pre-release screening on September 26, 1984.

      Mr. Burgess alleges the report is false, fraudulent and
defamatory, and raises the following issue on appeal.
      Whether under the circumstances of this case, the i n n -
                                                         rru
nity provided to members, officers, or agents of the judici-
ary    under      5 2-9-112,     MCA,    extends        to     respondent,
Dr. Silverglat.
      Section 2-9-112, MCA, states as follows:
        "2-9-112.  Immunity from suit for judi-
        cial acts and omissions.  (1) The state
             and o t h e r g o v e r n m e n t a l u n i t s a r e immune
             from s u i t f o r a c t s o r o m i s s i o n s o f t h e
             judiciary.

             " ( 2 ) A member, o f f i c e r , o r a g e n t o f t h e
             j u d i c i a r y i s immune from s u i t f o r damages
             a r i s i n g from h i s l a w f u l d i s c h a r g e o f a n
             o f f i c i a l duty associated with judicial
             actions of the court.

             " ( 3 ) The j u d i c i a r y i n c l u d e s t h o s e c o u r t s
             e s t a b l i s h e d i n accordance with A r t i c l e
             V I I o f The C o n s t i t u t i o n o f t h e S t a t e o f
             Montana.

        The D i s t r i c t C o u r t found t h a t i n s u b m i t t i n g t h e p s y c h i -

a t r i c r e p o r t upon which t h i s c l a i m i s b a s e d , D r .               Silverglat

a c t e d a s a n a g e n t o f t h e S t a t e o f Montana and more p a r t i c u -

l a r l y a n a g e n t o f t h e j u d i c i a r y o f t h e S t a t e o f Montana.              The

r e p o r t was p r e p a r e d a s a p a r t o f t h e l a w f u l d i s c h a r g e o f h i s

o f f i c i a l d u t i e s and p u r s u a n t t o 5 2-9-112,            MCA,      the D i s t r i c t

C o u r t found D r .      S i l v e r g l a t was immune from s u i t .

        The a p p e l l a n t c o n t e n d s t h a t t h e r e p o r t was n o t a l a w f u l

d i s c h a r g e o f a n o f f i c i a l d u t y b e c a u s e i t was f a l s e and f r a u d -

ulent.         H e m a i n t a i n s t h a t r e s p o n d e n t knew t h e i n f o r m a t i o n i n

t h e r e p o r t was f a l s e and o n l y made t h e s t a t e m e n t s t o m i s l e a d

the court.           Appellant a l s o contends t h a t respondent v i o l a t e d

S 45-7-207,           MCA,      regarding         tampering         with      or     fabricating

p h y s i c a l evidence.

        We      do      not      reach       the       issue       of     whether           or    not

Dr.   S i l v e r g l a t i s p r o v i d e d immunity a s a n a g e n t o f t h e j u d i -

c i a r y under       S 2-9-112,         MCA,     because       the psychiatric report

was a p r i v i l e g e d communication u n d e r 5 27-1-804,                         MCA.       Sec-

t i o n 27-1-804,         s t a t e s t h a t " [ a ] p r i v i l e g e d p u b l i c a t i o n i s one

made:        ...       ( 2 ) i n any l e g i s l a t i v e o r j u d i c i a l p r o c e e d i n g o r

i n any o t h e r        official       proceeding          authorized         by     law    . . ."
(emphasis added)                 One r e q u i s i t e    of    a defamation a c t i o n           is

t h a t t h e communication must n o t b e p r i v i l e g e d .                      Any m a t t e r

s t a t e d o r published i n a l e g i s l a t i v e o r j u d i c i a l              proceeding
is   privileged         and     cannot        be   the      subject      of     a    defamation

action.        Skinner v.         Pistoria         (Mont.    1 9 8 1 ) , 6 3 3 P.2d 672,   38

St.Rep.      1501.       Clearly,       Dr.    Silverglat's           r e p o r t w a s made a s

part    of    a    judicial       proceeding          and    is protected            from t h i s

action.

        S k i n n e r g o e s on t o s t a t e t h a t t h e p r i v i l e g e c o n f e r r e d b y

S 27-1-804,        MCA,     i s an a b s o l u t e p r i v i l e g e .     T h i s means t h a t

it would n o t m a t t e r i f t h e r e p o r t w e r e m a l i c i o u s l y m o t i v a t e d ,

a s a p p e l l a n t contends.        The p r i v i l e g e s t i l l h o l d s .

       We a f f i r m t h e r e s u l t o f t h e D i s t r i c t C o u r t o r d e r .